Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 1 of 64 PageID #: 8082




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

   CYTIVA SWEDEN AB, and                 )
   GLOBAL LIFE SCIENCES                  )
   SOLUTIONS USA, LLC,                   )
                                         )
                Plaintiffs,              ) Redacted: Public Version
                                         )
     v.                                  ) C.A. No. 18-1899-CFC-SRF
                                         )
   BIO-RAD LABORATORIES, INC.,           ) CONSOLIDATED
                                         )
                Defendant.               )


     PLAINTIFFS’ OPENING BRIEF IN SUPPORT OF ITS MOTION FOR
            SUMMARY JUDGMENT OF INFRINGEMENT OF
                CLAIM 1 OF U.S. PATENT NO. 9,671,420,
                CLAIM 1 OF U.S. PATENT NO. 9,709,589,
             CLAIM 14 OF U.S. PATENT NO. 9,709,591, AND
               CLAIM 16 OF U.S. PATENT NO. RE47,124

                                            John W. Shaw (No. 3362)
                                            Nathan R. Hoeschen (No. 6232)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
                                            1105 North Market Street, 12th Floor
   OF COUNSEL:                              Wilmington, DE 19801
   Matthew M. Wolf                          (302) 298-0700
   Jennifer Sklenar*                        jshaw@shawkeller.com
   Amy DeWitt                               nhoeschen@shawkeller.com
   Bridgette C. Boyd                        Attorneys for Plaintiffs
   ARNOLD & PORTER KAYE
   SCHOLER LLP
   601 Massachusetts Avenue, NW
   Washington D.C. 20001
   (202) 942-5462
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 2 of 64 PageID #: 8083




   Jeffrey A. Miller
   Joseph B. Palmieri
   ARNOLD & PORTER KAYE
   SCHOLER LLP
   3000 El Camino Real
   Building 5, Suite 500
   Palo Alto, CA 94306
   (650) 319-4500

   Ryan M. Nishimoto
   ARNOLD & PORTER KAYE
   SCHOLER LLP
   777 South Figueroa Street, 44th Floor
   Los Angeles, CA 90017
   (213) 243-4000

   Michael J. Sebba
   ARNOLD & PORTER KAYE
   SCHOLER LLP
   250 West 55th Street
   New York, NY 10019
   (212) 836-8000

   *Admitted in NY and CA only; practice
   limited to matters before federal courts
   and federal agencies

   Dated: December 15, 2020
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 3 of 64 PageID #: 8084




                                        TABLE OF CONTENTS

  I.     NATURE AND STAGE OF THE PROCEEDING ........................................1

  II.    SUMMARY OF ARGUMENT .......................................................................1

  III.   STATEMENT OF FACTS ..............................................................................2

         A.      Cytiva ....................................................................................................2

         B.      Liquid Chromatography Systems ..........................................................2

         C.      Bio-Rad’s Accused NGC System .........................................................6

  IV.    LEGAL STANDARD .....................................................................................9

  V.     CYTIVA IS ENTITLED TO SUMMARY JUDGMENT OF
         INFRINGEMENT .........................................................................................10

         A.      In All Relevant Aspects, The Four NGC Models Are Substantively
                 The Same .............................................................................................11

         B.      Cytiva is Entitled to Summary Judgment that Bio-Rad Infringes
                 Claim 1 of the ’420 Patent...................................................................11

                 1.       “[a]n automated liquid chromatography system” .....................11

                 2.       “a housing” ................................................................................13

                 3.       “a master control unit connected to a system bus” ...................14

                 4.       “three or more fluid handling units arranged as
                          interchangeable modular components” .....................................16

                 5.       “(i) an external fluidics section,” ..............................................17

                 6.       “(ii) an internal non-fluidics section” .......................................20

                 7.       “including a bus connector for directly connecting the
                          interchangeable modular component with the system bus,
                          and” ...........................................................................................22



                                                            i
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 4 of 64 PageID #: 8085




              8.      “(iii) a panel member arranged to separate the fluidics section
                      from the non-fluidics section;” .................................................24

              9.      “wherein the housing comprises a liquid handling panel with
                      at least four component receiving positions arranged in a two
                      dimensional array and adapted to receive said
                      interchangeable modular components such that, when
                      inserted, the fluidics section is external to the housing and the
                      non-fluidics section is internal to the housing” ........................27

              10.     “wherein each component receiving position includes a
                      complementary connector for connecting the bus connector
                      of the interchangeable modular component inserted therein
                      to said system bus”....................................................................28

              11.     “wherein each interchangeable modular component includes
                      a dedicated CPU unit allowing the interchangeable modular
                      component to independently perform operations in response
                      to instructions over the system bus” .........................................29

              12.     “wherein the master control unit is arranged to automatically
                      identify interchangeable modular components” .......................32

              13.     “wherein said housing is adapted to accommodate at least
                      one pump, at least one sensor unit and at least two fluid
                      control valves of different configurations, of which at least
                      three of the pump, the sensor unit, and the fluid control valves
                      are interchangeable modular components; and” .......................33

              14.     “wherein the system is capable of performing automated
                      liquid chromatography” ............................................................35

        C.    Cytiva is Entitled to Summary Judgment that Bio-Rad Infringes
              Claim 1 of the ’589 Patent...................................................................35

              1.      “An automated liquid chromatography system comprising” ...35

              2.      “a housing unit and”..................................................................35

              3.      “at least four modular fluid handling units” .............................35



                                                   ii
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 5 of 64 PageID #: 8086




              4.      “wherein the housing unit comprises on one external side of
                      the housing unit a plurality of receiving positions, each
                      receiving position adapted to receive the modular fluid
                      handling units therein such that a fluid handling section
                      thereof is on the external side of the housing unit, the
                      receiving positions being arranged in a two dimensional
                      array” .........................................................................................36

              5.      “wherein each modular fluid handling unit is configured for
                      insertion into the receiving positions of the housing unit” .......40

              6.      “wherein each modular fluid handling unit is … is readily
                      interchangeable amongst similarly sized and shaped
                      receiving positions of the housing unit, such that positioning
                      of the modular fluid handling unit with respect to other
                      modular fluid handling units permits a fluid flow path to be
                      readily modified, wherein the fluid flow path is formed by
                      fluidic connections between the modular fluid handling units,
                      and” ...........................................................................................41

              7.      “wherein each modular fluid handling unit … includes a
                      CPU for independently performing fluid control operations
                      in response to instructions over a system BUS” .......................46

        D.    Cytiva is Entitled to Summary Judgment that Bio-Rad Infringes
              Claim 14 of the ’591 Patent.................................................................46

        E.    Cytiva is Entitled to Summary Judgment that Bio-Rad Infringes
              Claim 16 of the ’124 Patent.................................................................48

              1.      “A liquid chromatography system arranged to provide a
                      controlled fluid flow through a chromatography column, the
                      system comprising” ...................................................................48

              2.      “a housing and” .........................................................................49

              3.      “two or more interchangeable fluid handling units”.................49

              4.      “the housing comprising a liquid handling panel including
                      two or more component positions for receiving said
                      interchangeable units” ...............................................................50


                                                       iii
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 6 of 64 PageID #: 8087




                5.       “wherein said units are arranged as interchangeable modular
                         components”..............................................................................50

                6.       The interchangeable modular components include “a fluidics
                         section”......................................................................................50

                7.       The interchangeable modular components include “a non
                         fluidics section in turn comprising electronics or electrical
                         components or control means”..................................................51

                8.       The interchangeable modular components include “a panel
                         member arranged to separate the fluidics section from the
                         non fluidics section and for attachment of the modular
                         component to a component position of the liquid handling
                         panel” ........................................................................................51

                9.       “wherein the liquid handling panel of the housing and the
                         panel members are arranged such that the fluidics sections
                         are external to the housing and”................................................52

                10.      “respective non fluidics sections are internal to the housing” ..52

  VI.   CONCLUSION..............................................................................................53




                                                         iv
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 7 of 64 PageID #: 8088




                                        TABLE OF AUTHORITIES

  Cases

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) ....................................10

  Celotex Corp. v. Catrett, 4777 U.S. 317 (1986) ........................................................9

  Country Floors, Inc. v. A Partnership Composed of Gepner and Ford, 930 F.2d
    1056 (3d Cir. 1991) ..............................................................................................10

  Electro Sci. Indus., Inc. v. Gen. Scanning, 247 F.3d, 1341 (Fed. Cir. 2001) ..........10

  EMC Corp. v. Pure Storage, Inc., 154 F. Supp. 3d 81 (D. Del. 2016)....................31

  Innovention Toys, LLC v. MGA Entm’t, Inc., 637 F.3d 1314 (Fed. Cir. 2011) .......10

  Johns Hopkins Univ. v. Cellpro, Inc., 152 F.3d 1342 (Fed. Cir. 1998)...................11

  Zygo Corp. v. Wyko Corp., 79 F.3d 1563 (Fed. Cir. 1996) .....................................11

  Rules

  Fed. R. Civ. P. 56 .................................................................................................1, 10




                                                             v
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 8 of 64 PageID #: 8089




  I.     NATURE AND STAGE OF THE PROCEEDING
         Bio-Rad initiated this action on November 30, 2018 (D.I. 1). On July 24, 2019,

  the Court consolidated this case with a case brought by Cytiva that had been

  transferred from the Southern District of New York, which had been filed there on

  September 2, 2014 (D.I. 46). Cytiva is presently asserting claims 1, 4-9, 15, 25, 27,

  29, 30 of U.S. Patent 9,671,420 (“the ʼ420 Patent”) (Ex. 35), claims 1, 2, 4, 6-10, 12,

  13-14, 19-21, 23-27, 30 of U.S. Patent 9,709,589 (“the ʼ589 Patent”) (Ex. 32), claims

  1-4, 10, 12-14, 17-18 of U.S. Patent 9,709,590 (“the ʼ590 patent”) (Ex. 33), claims

  9, 14, 26-27 of U.S. Patent 9,709,591 (“the ʼ591 patent”) (Ex. 34), and claims 16,

  19-20, 22, 25, 27-28, 30, 33-35 of U.S. Patent RE47,124 (“the ’RE124 Patent”) (Ex.

  36).

         This Motion seeks summary judgment under Fed. R. Civ. P. 56 that Bio-Rad

  infringes claim 1 of the ’420 patent, claim 1 of the ’589 patent, claim 14 of the ’591

  patent and claim 16 of the ’RE124 patent. The undisputed facts are presented in

  Plaintiffs’ Concise Statement of Undisputed Facts.

  II.    SUMMARY OF ARGUMENT

         1.    There is no genuine factual dispute that Bio-Rad’s technical

  specifications, drawings, product manuals, and deposition testimony from its

  witnesses all confirm that all models of its NGC automated liquid chromatography

  system infringe claim 1 of the ’420 patent, claim 1 of the ’589 patent, claim 14 of
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 9 of 64 PageID #: 8090




  the ’591 patent and claim 16 of the ’RE124 patent. As outlined herein and in

  Plaintiffs’ co-pending Daubert motion, Bio-Rad’s defenses rely on either improper

  attempts to reargue claim construction issues previously decided by this Court or by

  belatedly (and incorrectly) raising claim construction issues.

  III.   STATEMENT OF FACTS

         A.     Cytiva

         Cytiva develops and sells life science technologies and services for the

  pharmaceutical industry. Cytiva is a world leader in chromatography systems and

  has deep knowledge of chromatography and the challenges users of such systems

  face. It was this knowledge coupled with Cytiva’s ingenuity that led to the inventions

  at issue in this case.

         B.     Liquid Chromatography Systems

         Chromatography is a method for separating chemical components. There are

  many different kinds of chromatography. Common to many types of

  chromatography is that chemical components (called the mobile phase) are separated

  by flowing them over a stationary material (called the stationary phase) for which

  those chemical components have varying degrees of affinity, i.e. they are attracted

  to greater or lesser degrees to the stationary phase. These differing degrees of affinity

  allow some of the chemical components to move faster than others, separating the

  originally mixed chemical compounds into discrete bands. When performed with



                                             2
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 10 of 64 PageID #: 8091




   liquid chemical compounds, this process is called liquid chromatography. Modern

   liquid chromatography is a complicated process, used for either diagnostics—

   analyzing the chemical components of a fluid, or production—separating some

   desired chemical component from a fluid for the purpose of collecting that

   component or components for subsequent use. Both applications of liquid

   chromatography require many different fluid operations to be performed precisely

   in succession in order for the chromatography to succeed. Declaration of Steven

   Wereley (“Wereley”), ¶47.1 2

         Prior to the invention, automated liquid chromatography systems sold by

   Cytiva, Bio-Rad, and others were complicated, as well as difficult to modify and

   use. Cytiva’s development documents for the patented systems demonstrate that the

   goal of the development activities were systems that would have




   1
    All cited factual materials are appended to the Concise Statement Of Undisputed
   Facts.
   2
     Dr. Wereley’s declaration incorporates material from his opening, rebuttal and
   reply expert reports.


                                          3
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 11 of 64 PageID #: 8092




   Wereley, ¶48; Ex. 13 (GEHCDEL127450 at 52).

         Similarly, before introducing its NGC systems, Bio-Rad sold a system called

   “DuoFlow.” During their depositions in this case, various Bio-Rad personnel

   testified that the DuoFlow was

                                          Ex. 2 (Iovanni Tr.) 64:8-20, 201:6-202.22;

   Ex. 3 (Chapman Tr.) 489:22-490:17. This September 2009 Bio-Rad presentation

   shows that Bio-Rad recognized this:




   3
     “Ex.” refers to exhibits attached to the Concise Statement Of Undisputed Facts,
   referred to in the Wereley Declaration and Declaration of Jeffrey A. Miller In
   Support of this motion.


                                          4
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 12 of 64 PageID #: 8093




   Wereley, ¶¶50-51; Ex. 4 (BRGE00016967).

         The claims in this motion recite automated liquid chromatography systems

   having a unique architecture, including a housing with receiving positions into which

   interchangeable modular components can be inserted. These interchangeable

   modular component also have a unique architecture that allow them to be “readily

   interchangeable,” which the patents state “provides improved service and upgrade

   possibilities and also a possibility to customize the positions of the respective liquid

   handling components, such as the fluid control valves, e.g. in order to optimize the




                                              5
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 13 of 64 PageID #: 8094




   fluid path for a specific experimental setup.” 5:53-57.4 Important aspects of the

   inventions contribute to this important functionality. For example, the modules have

   their own CPU that allows each to independently perform operations in response to

   instructions that it receives from a master control unit. Wereley, ¶31.

            Cytiva uses the claimed inventions in its ÄKTA avant and ÄKTA pure

   products. Wereley, ¶32. Photographs of each are shown below:

                  ÄKTA avant system                          ÄKTA pure system




            C.    Bio-Rad’s Accused NGC System

            Bio-Rad’s NGC system is made up of four main models: Quest, Scout,

   Discover and Discover Pro. Ex. 5, p. 87-88; Wereley, ¶¶54-59. Regardless of model,


   4
       For convenience, Cytiva cites to the ’589 patent (Ex. 32) herein.


                                               6
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 14 of 64 PageID #: 8095




   the NGC system is remarkably similar to both Cytiva’s products and the system

   disclosed and claimed, as is seen by comparing the system shown in Fig. 1 from the

   patents with various NGC models:




                                           7
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 15 of 64 PageID #: 8096




                                                  NGC Quest and Scout




                   Fig. 1




                                        8
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 16 of 64 PageID #: 8097




                 NGC Discover                           NGC Discover Pro




   Fig.     1     and     https://www.bio-rad.com/en-us/sku/7880002-ngc-quest-100-

   chromatography-system?ID=7880002,                     https://www.bio-rad.com/en-

   us/sku/7880006-ngc-scout-100-chromatography-system?ID=7880006,

   https://www.bio-rad.com/en-us/sku/7880010-ngc-discover-100-chromatography-

   system?ID=7880010,      https://www.bio-rad.com/en-us/sku/7880012-ngc-discover-

   100-pro-chromatography-system?ID=7880012.

          Cytiva’s Concise Statement of Undisputed Facts contains the undisputed,

   material facts that support this motion.

   IV.    LEGAL STANDARD

          Summary judgment is intended to isolate and dispose of factually unsupported

   claims or defenses. See Celotex Corp. v. Catrett, 4777 U.S. 317, 327 (1986).

   Summary judgment is proper if the pleadings, the discovery and disclosure materials



                                              9
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 17 of 64 PageID #: 8098




   in the record, and any affidavits “[show] that there is no genuine dispute as to any

   material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

   Civ. P. 56(a). A dispute about a material fact is genuine “if the evidence is such that

   a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The trial court must solve all

   reasonable doubts in favor of the party opposing the motion for summary judgment.

   Country Floors, Inc. v. A Partnership Composed of Gepner and Ford, 930 F.2d

   1056, 1061 (3d Cir. 1991). The party moving for summary judgment has the burden

   of showing that there is no genuine issue of material fact and that it is entitled to

   judgment as a matter of law. Id. at 247.

   V.    CYTIVA IS ENTITLED TO SUMMARY JUDGMENT OF
         INFRINGEMENT

         “A determination of infringement involves two steps.” Innovention Toys, LLC

   v. MGA Entm’t, Inc., 637 F.3d 1314, 1318 (Fed. Cir. 2011). “First, the court

   determines the scope and meaning of the asserted patent claims,” which the Court

   has already done in this case through its claim construction ruling. Id. “The court

   then compares the properly construed claims to the allegedly infringing device to

   determine whether all of the claim limitations are present.” Id. at 1318-19. If all of

   the claim elements are present in the accused instrumentality, that instrumentality is

   covered by that patent claim. Electro Sci. Indus., Inc. v. Gen. Scanning, 247 F.3d,

   1341, 1349-55 (Fed. Cir. 2001); Johns Hopkins Univ. v. Cellpro, Inc., 152 F.3d


                                              10
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 18 of 64 PageID #: 8099




   1342, 1358-59 (Fed. Cir. 1998). Infringement exists as long as “every element or its

   substantial equivalent [is present] in the accused device.” Zygo Corp. v. Wyko Corp.,

   79 F.3d 1563, 1568 (Fed. Cir. 1996) (internal quotation marks omitted) (citation

   omitted).

         A.     In All Relevant Aspects, The Four NGC Models Are Substantively
                The Same

         Bio-Rad’s NGC system is made up of four main models: Quest, Scout,

   Discover and Discover Pro. These models have the same architecture and can have

   the same modules installed therein. The differences between models relate to the

   modules that are included as standard equipment, whether they include an expansion

   housing and if so, how many. Ex. 5, p. 87-88; Wereley, ¶¶54-59. The below analysis

   applied to all NGC models.

         B.     Cytiva is Entitled to Summary Judgment that Bio-Rad Infringes
                Claim 1 of the ’420 Patent

                1.    “[a]n automated liquid chromatography system”

         There is no genuine dispute that all NGC models contain this limitation. First,

   the NGC’s Instrument Guide states that it is a liquid chromatography system, and

   that the system “rapidly automates” the purification of biomolecules:




                                            11
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 19 of 64 PageID #: 8100
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 20 of 64 PageID #: 8101




   There is no dispute that Bio-Rad’s NGC has each of these, as all models come

   standard with a sample inject valve module,5 two system pump modules 6, a UV

   monitor module that measures characteristics of the liquid exiting the

   chromatography column, 7 and control software for automatically controlling the

   liquid chromatography system.8 See Sections V.B.1 and V.B.3 and Wereley, ¶¶60-

   64, 73-82.

            Bio-Rad’s expert, Dr. Bruce Gale, agreed that the NGC system can perform

   automated liquid chromatography. See Ex. 8 (Gale Tr.) 353:7-355:12. Accordingly,

   there is no genuine dispute that this limitation is met.

                  2.     “a housing”

            There is no dispute—genuine or otherwise—that all NGC models contain this

   limitation. Bio-Rad documents have images and schematics of the NGC, which

   demonstrate that each NGC model has a housing. See Wereley, ¶¶65-72.




   5
       Wereley, ¶88; (Ex. 5, pp. 37, 87); Ex. 8 (Gale Tr.) 355:13-16.
   6
       Wereley, ¶87; (Ex. 5, pp. 28, 87).
   7
     Wereley, ¶172; Ex. 5, pp. 65 (“The UV detectors measure the UV absorbance of
   biomolecules as they elute through the column. The conductivity monitor measures
   the ionic strength (salt concentration) of buffers.”); see also id., 66-72, 87); Ex. 8
   (Gale Tr.) 357:2-359:2).
   8
    Ex. 8 (Gale Tr.) 356:3-7; Ex. 3 (Chapman Tr.) 333:18-334::2; see also Ex. 9 (User’s
   Guide), p. 21.


                                              13
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 21 of 64 PageID #: 8102




   Additionally, an NGC specification demonstrates that the system has a “main

   enclosure,” which a Bio-Rad witness, Mr. Wayne Bland, explains is “basically the

   box” that holds the modules along with the electrical components needed to connect

   each module to the system. See Ex. 10 (Bland Tr.) 86:2-86:17. Furthermore, another

   NGC specification explains that the “main enclosure” “shall be able to accommodate

   10 ‘single slot’ peripherals in a 5 x 2 grid arrangements” and that “[d]ouble slot

   devices (such as pumps or detectors) can be accommodated by removing the vertical

   divider between adjacent slots.” See Wereley, ¶71, Ex. 11 (BRGEDEL445194).

   Another Bio-Rad witness, Mr. Philip Chapman, explained that the main system

   enclosure is “the main chassis that houses the various valves and pumps.” See Ex. 3

   (Chapman Tr.) 541:6-541:22.

               3.     “a master control unit connected to a system bus”

         There is no genuine dispute that all NGC models contain this limitation. All

   have a single board computer that controls the system (see Ex. 10 (Bland Tr.) 36:1-

   36:13) and the single board computer is installed inside the housing (see Ex. 10

   (Bland Tr.) 37:8-38:18). This photograph shows the single board computer:




                                           14
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 22 of 64 PageID #: 8103




   See Wereley, ¶78. Bio-Rad specifications for each of the modules demonstrate that

   each module communicates with the single board computer via a bus, which Bio-

   Rad witnesses confirmed. See Wereley, ¶79-80; Ex. 13 (BRGE0096083); Ex. 14

   (BRGEDEL000450748); Ex. 10 (Bland Tr.) 144:1-11.




                                          15
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 23 of 64 PageID #: 8104




               4.     “three or more fluid handling units               arranged as
                      interchangeable modular components”

         There is no genuine dispute that all NGC models contain this limitation. The

   Court construed “interchangeable modular component” as a “component that can be

   inserted into and removed from positions in the housing and that has a standardized

   size and shape that allows it to be exchanged with another component.” D.I. 75-1, at

   2. All NGC models come with two system pump modules, a sample inject module,

   and a UV detector module. Wereley, ¶¶85-88; Ex. 5, p. 87. 9

         Each of these modules can be “inserted into and removed from positions in

   the housing.” Bio-Rad’s Instrument guide explains that “[t]he position of the module

   on the system can be changed to optimize the placement and minimize the length of

   tubing.” Wereley, ¶89; Ex. 5, p. 19. An NGC specification specifies that modules

                                                                 (Wereley, ¶89, Ex. 12

   (BRGEDEL401642) and that the system requires                              (Wereley,

   ¶90; Ex. 12 (BRGEDEL401629). Furthermore, each module “has a standardized size

   and shape that allows it to be exchanged with another component.” Bio-Rad’s

   documentation notes that its modules can be “single-side” and “double-wide” (Ex.

   5, pp. 237-238), and thus have a standardized size and shape. This was confirmed


   9
     For purposes of this claim, Cytiva need only show that the two system pump
   modules and the sample inject valve module are “interchangeable modular
   components.”


                                           16
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 24 of 64 PageID #: 8105




   by Bio-Rad’s Mr. Bland, who testified that “the modules are fully interchangeable

   with all bays within the -- the housing, so they could be moved in any location as

   many times as a user may want to configure them.” Wereley, ¶89; Ex. 10 (Bland Tr.)

   98:13-101:1.

                5.    “(i) an external fluidics section,”

         There is no genuine dispute that all NGC models contain this limitation. The

   Court construed “fluidics section” as “a section of the interchangeable fluid handling

   unit that includes fluidics components and does not include non-fluidics

   components.” D.I. 75-1, at 3. Each module’s specification states that

                                                              (Wereley, ¶97, Exs. 13

   (BRGE96090), 14 (BRGEDEL450753)). A Bio-Rad employee, Mr. Philip

   Chapman, confirmed that each of the modules met this specification. See Wereley,

   ¶98; Ex. 3 (Chapman Tr. 529:12-530:17, 528:16-529:10). The figures below

   excerpted from Bio-Rad’s documentation have been annotated to show the external

   fluidics section. This annotation shows the fluidics section of the two system pump

   modules:




                                            17
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 25 of 64 PageID #: 8106




   Wereley, ¶100; Ex. 5, p. 29. This annotation shows the fluidics section of the sample

   inject valve module:




   Wereley, ¶103; Ex. 5, pp 37-38. Fluid flow in the valve itself is shown in the below

   Bio-Rad figures:




                                            18
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 26 of 64 PageID #: 8107




   Wereley, ¶103; Ex. 5, p. 40.

         The Court’s construction requires that the fluidics section “not include non-

   fluidics components.” While the annotated drawings are clear that the fluidics

   section contains only components involved in fluid transmission, a person of

   ordinary skill in the art (“POSITA”) would understand that to the extent there are

   non-fluidic components outside of the claimed non-fluidics section, those

   electronics are not part of the fluidics section. See Wereley, ¶¶105-106.

         Dr. Gale does not refute that the fluidics components identified by Dr.

   Wereley do not contain non-fluidics components (i.e., that there are no electronics



                                            19
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 27 of 64 PageID #: 8108




   in the fluid paths). Rather, Dr. Gale’s criticism appears to be that because there are

   electronic components integrated into the panel member, the fluidics components

   are not “separated” from the electronic components integrated into the panel member

   and thus are not the claimed fluidics section. See, e.g., Ex. 15 (Gale Rebuttal Report),

   ¶127. However, as explained in Plaintiffs’ Daubert motion, filed herewith, this

   opinion is contrary to the Court’s claim construction. See Ex. 37 (Markman Tr.)

   97:16-25, 100:14-23, and 103:8-13. Accordingly, there is no genuine dispute that all

   NGC models have a fluidics section.

                6.     “(ii) an internal non-fluidics section”

          There is no genuine dispute that all NGC models contain this limitation The

   Court construed this term as “a section of the interchangeable fluid handling unit

   that includes electrical components and does not include fluidics component.” D.I.

   75-1, at 3. The specifications for the pump modules and the sample inject module

   state that

                                          and




                     Wereley, ¶110; Ex. 13 (BRGE96090), Ex. 14 (BRGEDEL450753).

   Mr. Chapman confirmed that these specifications are met. Wereley, ¶111; Ex. 3

   (Chapman Tr.) 529:12-530:17, 528:16-529:10. NGC specifications annotated by Dr.



                                             20
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 28 of 64 PageID #: 8109




   Wereley point to the internal non-fluidics section of NGC modules and further

   illustrate that the section contains no fluidic components. The following shows the

   non-fluidics section of the two system pump modules:




   Wereley, ¶114; Ex. 16 (BRGEDEL317444, BRGEDEL317555).The following

   shows the non-fluidics section of the sample inject valve:




   Wereley, ¶115; Ex. 16 (BRGEDEL317453-317454, BRGEDEL317564) .




                                           21
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 29 of 64 PageID #: 8110




         Once again, Dr. Gale does not take issue with whether the non-fluidic section,

   as identified by Dr. Wereley, contains fluidic components. Rather, he criticizes how

   Dr. Wereley maps the non-fluidics section onto the NGC. Dr. Gale points to

   electronics integrated into the panel member, such as LED lights, a PCB, and a

   ribbon line, and claims that those non-fluidic components must be part of the non-

   fluidics section, and thus the non-fluidics section is not separated from the non-

   fluidics section by the panel member. See Ex. 15 (Gale Rebuttal Report) ¶¶117, 122-

   123. However, just as he did with the fluidics section, Dr. Gale ignores the Court’s

   construction, which does not require all non-fluidic components be part of the non-

   fluidics section. See Ex. 37 (Markman Tr.) 97:16-25, 100:14-23, and 103:8-13.

   Accordingly, when viewed in light of the Court’s construction, all NGC models have

   the claimed non-fluidics section.

               7.     “including a bus connector for directly connecting the
                      interchangeable modular component with the system bus,
                      and”

         There is no genuine dispute that all NGC models contain this limitation. Bio-

   Rad’s specifications as well as photographs of the accused modules taken by Cytiva

   demonstrate that each module of the NGC meets this limitation. See Wereley, ¶¶117-

   127. Below are photographs showing the connector on a valve module that is

   annotated to show the connector:




                                           22
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 30 of 64 PageID #: 8111




   See Wereley, ¶120. The bus connectors on each module are “directly connected” to

   each of the modules “with the system bus.” As seen below, the backplane in the

   NGC system has connectors (annotated with red rectangles) that receive and mate

   with the bus connectors on each module:




                                         23
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 31 of 64 PageID #: 8112




   See Wereley, ¶122.

               8.    “(iii) a panel member arranged to separate the fluidics
                     section from the non-fluidics section;”

         There is no genuine dispute that all NGC models contain this limitation. Bio-

   Rad’s Assembly Procedures and User Manual demonstrate that there is a panel

   member that separates an internal non-fluidics section from an external fluidics

   section. Below, a figure from Bio-Rad’s Instrument Guide has been annotated to

   show the recited panel member for the two system pump modules present in all NGC

   models:



                                           24
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 32 of 64 PageID #: 8113




   Wereley, ¶¶129-130; Ex. 5, p. 28. Similarly, the panel member for the sample inject

   valve module is identified in this annotated figure:




                                            25
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 33 of 64 PageID #: 8114




   Wereley, ¶131; Ex. 5, p. 37.

         Additionally, Bio-Rad witnesses confirmed that the structure identified by Dr.

   Wereley as the panel member is comprised of a “front plate” and an “overlay” (see

   Ex. 10 (Bland Tr.) 151:4-155:21) and that the structure has



                                         (Ex. 3 (Chapman Tr.) 388:18-21).

         Dr. Gale does not refute that the structure Dr. Wereley identifies as the

   claimed panel member separates the non-fluidics section and fluidics section, as they

   are identified by Dr. Wereley. Rather, Dr. Gale opines that because there are non-

   fluidic components integrated into the structure Dr. Wereley identifies as the panel

   member, those non-fluidics components are not separated from the fluidics section.

   See, e.g., Ex. 15 (Gale Rebuttal Report) ¶78. However, once again, Dr. Gale ignores

   the Court’s construction that allows for “other sections.” See Ex. 37 (Markman Tr.)

   103:8-13. The panel member is certainly a different section from the fluidics section

   and, as such, can contain electronics. Accordingly, there is no genuine dispute that

   the NGC modules have a panel member arranged to separate the internal non-fluidics

   section from the external non-fluidics section.




                                            26
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 34 of 64 PageID #: 8115




               9.      “wherein the housing comprises a liquid handling panel with
                       at least four component receiving positions arranged in a two
                       dimensional array and adapted to receive said
                       interchangeable modular components such that, when
                       inserted, the fluidics section is external to the housing and the
                       non-fluidics section is internal to the housing”

         There is no genuine dispute that all NGC models contain this limitation. First,

   the housing of each NGC model has a front panel with multiple positions into which

   modules can be inserted, which is seen in this annotated figure from Bio-Rad’s

   Instrument Guide:




                                            27
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 35 of 64 PageID #: 8116




   See Wereley, ¶138; Ex. 5, p. 22. Bio-Rad’s Instrument Guide also demonstrates how

   each receiving position may be converted from a single-wide to a double-wide

   position in order to accommodate different sized modules. Id., p. 237-238. Next,

   these receiving positions are arranged in a two dimensional array. See Wereley,

   ¶¶139-140. As explained above, in Section V.B.5, the two system pump modules

   and the sample inject valve module each have an external fluidics section and an

   internal non-fluidics section. When the modules are inserted into the housing the

   fluidics section and non-fluidic section are external and internal to the housing,

   respectively.

          Dr. Gale neither disputes that the housing of each NGC model has receiving

   positions arranged in a two dimensional array nor that the non-fluidics section and

   fluidics section, as identified by Dr. Wereley, are internal and external to the

   housing, respectively. Accordingly, there is no genuine dispute that this limitation is

   met.

                   10.   “wherein each component receiving position includes a
                         complementary connector for connecting the bus connector
                         of the interchangeable modular component inserted therein
                         to said system bus”

          There is no genuine dispute that all NGC models contain this limitation.

   Photographs taken by Cytiva demonstrate that the NGC has a “backplane” that the

   back of each module abuts upon insertion into the housing. See Wereley, ¶144. The

   backplane contains a series of connectors that mate with the connector on the back


                                             28
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 36 of 64 PageID #: 8117




   of an inserted module, plainly demonstrating that these connectors are

   “complementary.” Id. at ¶¶145-146. Testimony from a Bio-Rad witness confirms

   that these complementary connectors “connect[] the bus connector of the

   interchangeable modular component inserted therein to said system bus.” See Ex. 10

   (Bland Tr.) 144:1-11 (explaining that

                                                        ).

                11.   “wherein each interchangeable modular component includes
                      a dedicated CPU unit allowing the interchangeable modular
                      component to independently perform operations in response
                      to instructions over the system bus”

         There is no genuine dispute that all NGC models contain this limitation. First,

   each NGC module has a CPU. The parties agreed that the term “CPU” should be

   construed as “central processing unit.” D.I. 75-1, at 1. Bio-Rad’s specifications for

   the system pump modules and the sample inject valve module state that each module



                                                                  Wereley, ¶¶150-151,

   Ex. 13 (BRGE0096081), Ex. 14 (BRGEDEL000450746)). Testimony from one of

   Bio-Rad’s witnesses confirmed that the                             is a CPU (see Ex.

   10 (Bland Tr.) 105:2-17) and Bio-Rad’s firmware specification describes the

                                                     (see Wereley, ¶155, Ex. 17

   (BRGEDEL98274)). Additionally, a photograph of a circuit board inside Bio-Rad

   NGC module demonstrates the presence of a CPU:


                                            29
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 37 of 64 PageID #: 8118




   Wereley, ¶153. The manufacturer of this part, Analog Devices, confirms that it has

   a CPU:




                                          30
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 38 of 64 PageID #: 8119




   Wereley, ¶154; Ex. 18 (GEHCDEL129737, at GEHCDEL129796).

         Next, there is no genuine dispute that the CPU allows the “interchangeable

   modular component to independently perform operations in response to instructions

   over the system bus.” The Court did not construe this term so the plain and ordinary

   meaning as understood by a POSITA is applied. See EMC Corp. v. Pure Storage,

   Inc., 154 F. Supp. 3d 81, 109 (D. Del. 2016). The plain English of this claim

   language refers to the modules themselves, and requires that the particular module’s

   operations be independent from the operations of other modules installed in the

   system. This language also requires that the operations be in response to instructions

   received over the bus. See also Wereley, ¶157.

         A Bio-Rad witness, Mr. Iovanni, confirmed that

                                                                   . For example, Mr.

   Iovanni confirmed that                                                               .

   Wereley, ¶¶158-159; Ex. 2 (Iovanni Tr.) 105:9-22. Mr. Bland confirmed this. See

   Wereley, ¶158; Ex. 10 (Bland Tr.) 107:13-108:13.

         Finally, each module receives instructions over the bus from the master

   control unit. Cytiva’s source code expert reviewed the NGC’s source code and

   confirmed that each module receives instructions. Decl. of Nenad Vukicevic

   (“Vukicevic”), ¶¶5-9.


                                            31
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 39 of 64 PageID #: 8120




                                            Id. ¶7. For example,

                                                                           Id. Similarly,

                                                                                      Id.

   ¶9.

         Furthermore, testimony from Bio-Rad witnesses confirms that each module

   receives commands from the master control unit over a system bus. For example, a

   Bio-Rad witness explained that



                                            Ex. 10 (Bland Tr.) 106:20-107:1; see also

   105:18-108:13 (explaining generally how modules receive commands from the

   master control unit). Further, Bio-Rad specifications for each module state that each

   module communicates with the single board computer (master control unit) via a

   bus, which Bio-Rad witnesses confirmed. See Wereley, ¶¶79-80; Ex. 13

   (BRGE0096083); Ex. 14 (BRGEDEL000450748); Ex. 10 (Bland Tr.) 144:1-11.

         Accordingly, there is no genuine dispute that this limitation is met.

                12.   “wherein the       master control unit is arranged to
                      automatically       identify  interchangeable modular
                      components”

         There is no genuine dispute that all NGC models contain this limitation. The

   NGC’s Instrument Guide explains that “[e]ach module has a unique electronic ID

   that enables the system to recognize its function when the module is placed into a



                                            32
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 40 of 64 PageID #: 8121




   bay. For example the system can distinguish between a sample inject valve module

   and a sample inlet valve module even though they both occupy a single-wide slot.”

   Wereley, ¶164; Ex. 5, p. 19. A Bio-Rad specification further explains that

                                                                      Wereley, ¶164;

   Ex. 12 (BRGEDEL401629). Bio-Rad’s witness, Mr. Wayne Bland, confirmed that

   the “system” includes the master control unit and that



                       . See Ex. 10 (Bland Depo. Tr.) 81:19-85:22. This is further

   confirmed by the NGC’s source code. The source code contains



          . See Vukicevic, ¶10.

                                                Id. Accordingly, there is no genuine

   dispute that this limitation is met.

                13.    “wherein said housing is adapted to accommodate at least
                       one pump, at least one sensor unit and at least two fluid
                       control valves of different configurations, of which at least
                       three of the pump, the sensor unit, and the fluid control
                       valves are interchangeable modular components; and”

         The “adapted to accommodate” claim language requires only that the housing

   have the ability to have the listed items inserted therein. The language does not

   require the listed items actually be present, only that the housing can accommodate

   them. There is no genuine dispute that all NGC models can “accommodate” the



                                           33
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 41 of 64 PageID #: 8122




   listed items. First, each NGC model can accommodate any module, regardless of

   whether a module comes standard with a particular system. Wereley, ¶¶169-170, Ex.

   5, p 87-88. For example, while the NGC Quest comes standard with a sample inject

   valve module, a customer can purchase additional valve modules and install them

   into the system, e.g., a pH valve module. Id. Therefore, all NGC models are able to

   accommodate at least two fluid control valves of different configurations.

   Additionally, because each NGC model comes standard with a UV detector module,

   each is also able to accommodate at least one sensor unit, since a POSITA would

   understand that the UV detector module is a “sensor unit.” Id.

         Finally, this element requires that “at least three of the pump, the sensor unit

   and the fluid control valves are interchangeable modular components. As explained

   in Section V.B.4, all NGC models come with two system pump modules and a

   sample inject valve module, each of which are interchangeable modular components.

   Thus, “at least three” of the listed items qualify as interchangeable modular

   components.10




   10
     As will be discussed in Section V.C.3, all NGC models come standard with a UV
   monitor module, which are also interchangeable modular components. Note also that
   each of Bio-Rad’s NGC models can “accommodate” many other modules, as a user
   can either fill an empty bay with a new module or move modules from one bay to
   another. Moreover, the claim does not require that all of the modules the system can
   “accommodate” be “interchangeable modular components.”


                                            34
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 42 of 64 PageID #: 8123




                14.   “wherein the system is capable of performing automated
                      liquid chromatography”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reason discussed above, in Section V.B.1, concerning the preamble.

         C.     Cytiva is Entitled to Summary Judgment that Bio-Rad Infringes
                Claim 1 of the ’589 Patent

                1.    “An automated liquid chromatography system comprising”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.1.

                2.    “a housing unit and”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.2. Note that while claim 1 of the

   ’420 patent requires “a housing” and this claim requires a “housing unit,” there is no

   appreciable difference between the terms.

                3.    “at least four modular fluid handling units”

         There is no genuine dispute that all NGC models contain this limitation. The

   Court construed the term “modular fluid handling unit” to be a “fluid handling unit

   that has a standardized size and shape that allows it to be exchanged with another

   fluid handling unit.” D.I. 75-1, at 2. As explained above, in Section V.B.4, all NGC

   models come standard with two system pump modules and a sample inject module,




                                            35
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 43 of 64 PageID #: 8124




   each of which satisfy the “modular fluid handling unit” construction.11 All NGC

   models also come standard with either a single or multi-wavelength UV detector

   module. See Wereley, ¶215, Ex. 5, p 66. Bio-Rad’s UV detector modules are also

   “modular fluid handling units” under the Court’s construction, as they each have a

   standardized size and shape (double-wide modules) that allows them to be

   exchanged with another component. See Wereley, ¶217.


                4.    “wherein the housing unit comprises on one external side of
                      the housing unit a plurality of receiving positions, each
                      receiving position adapted to receive the modular fluid
                      handling units therein such that a fluid handling section
                      thereof is on the external side of the housing unit, the
                      receiving positions being arranged in a two dimensional
                      array”

         There is no genuine dispute that all NGC models contain this limitation. First,

   the housing unit of each has a “plurality of receiving portions,” which is seen in the

   annotated figures from Bio-Rad’s Instrument Guide:




   11
     Note there is no effective difference between the constructions of “interchangeable
   modular component,” recited in claim 1 of the ’420 patent, and “modular fluid
   handling unit,” recited in claim 1 of the ’589 patent.


                                            36
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 44 of 64 PageID #: 8125




   See Wereley, ¶221, Ex. 5, p. 90-91. Bio-Rad’s Instrument Guide also demonstrates

   how each receiving position may be converted from a single-wide to a double-wide

   position in order to accommodate different sized modules. Ex. 5, pp. 237-238. These

   receiving positions are arranged in two dimensional array. See Wereley, ¶223.

         Next, each of the four modular fluid handling units has “a fluid handling

   section.” The Court construed “a fluid handling section” to be “a section of the

   interchangeable fluid handling unit that includes fluidics components and does not

   include non-fluidics components.” D.I. 75-1, at 3. Because the Court gave the same

   construction to “a fluid handling section” and “a fluidics section,” the NGC’s sample



                                            37
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 45 of 64 PageID #: 8126




   inject valve and two system pump modules each have “a fluid handling section,”

   which is external to the housing unit. See supra Section V.B.5.

         Additionally, each of Bio-Rad’s UV monitor modules have “a fluid handling

   section.” The specification for each UV monitor module states that

                                                            Wereley, ¶226, Exs. 19

   (BRGEDEL282560), 20 (BRGEDEL281538). A Bio-Rad employee, Mr. Chapman,

   confirmed that the modules meet this specification. See Ex. 3 (Chapman Tr.) 532:4-

   534:17. The figures below excerpted from Bio-Rad’s documentation have been

   annotated to show the external fluid handling section of the single-wavelength UV

   detector monitor module and the multi-wavelength UV detector monitor module,

   respectively:




                                           38
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 46 of 64 PageID #: 8127




   Wereley, ¶234; Ex. 5, p. 67, 205.




   Wereley, ¶235; Ex. 5, p. 66, 69, 205.

         The fluid handling section of each of these modules include fluidic

   components like tubing inputs and outputs, valve components, pump components,

   flow cells, and other components through which fluid passes. Wereley, ¶236. The

   claim limitation further requires that the fluid handling section “does not include

   non-fluidics components.” While the annotated drawings are clear that the fluidics

   section contains only components involved in fluid transmission, Dr. Wereley

   confirmed that a POSITA would understand that to the extent there are non-fluidic

   components outside of the claimed non-fluidics section, those electronics are not

   part of the fluidics section. See Wereley, ¶237.

                                            39
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 47 of 64 PageID #: 8128




                5.      “wherein each modular fluid handling unit is configured for
                        insertion into the receiving positions of the housing unit”

         There is no genuine dispute that “each modular fluid handling unit is

   configured for insertion into the receiving positions of the housing unit.” Each of the

   two system pump modules, sample inject valve module, and UV detector modules

   “is configured for insertion into the receiving positions of the housing unit,” as the

   claim requires. Bio-Rad’s Instrument guide explains that “[t]he position of the

   module on the system can be changed to optimize the placement and minimize the

   length of tubing.” Wereley, ¶215, Ex. 5 p. 19. An NGC specification further explains

   how the NGC is designed such that modules

                     (Wereley, ¶215, Ex. 12 (BRGEDEL401642)) and that the system

   requires                        (Wereley, ¶216, Ex. 12 (BRGEDEL401629)). This

   was confirmed by Bio-Rad’s Mr. Bland, who testified that “the modules are fully

   interchangeable with all bays within the -- the housing, so they could be moved in

   any location as many times as a user may want to configure them.” Wereley, ¶215,

   Ex. 10 (Bland Tr.) 98:13-101:1.




                                             40
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 48 of 64 PageID #: 8129




               6.     “wherein each modular fluid handling unit is … is readily
                      interchangeable amongst similarly sized and shaped
                      receiving positions of the housing unit, such that positioning
                      of the modular fluid handling unit with respect to other
                      modular fluid handling units permits a fluid flow path to be
                      readily modified, wherein the fluid flow path is formed by
                      fluidic connections between the modular fluid handling units,
                      and”

         There is no genuine dispute that all NGC models contain this limitation. First,

   the Instrument Guide for the NGC explains that “[t]he position of the module on the

   system can be changed to optimize the placement and minimize the length of tubing,

   reducing the system swept volume:”




                                           41
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 49 of 64 PageID #: 8130




   Wereley, ¶243; Ex. 5, p. 19 (annotated). The Instrument Guide for the NGC also

   provides detailed instructions for how a user can easily move modules between the

   claimed receiving positions:




   See Wereley; ¶244; Ex. 5, p. 233. See also id. at 234-239. A POSITA would

   understand that replacing and repositioning the NGC’s modules would be easy and

   that the modules are “readily interchangeable,” as required by the claim. See

   Wereley; ¶244. This same section of the Instrument Guide provides instructions for

   converting the size of bays such that two single-wide bays can accommodate a

   module requiring a double-wide bay and vice versa. See Wereley, ¶¶245-246; Ex. 5,

   pp. 237-238.




                                          42
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 50 of 64 PageID #: 8131




         Additionally, “positioning of the modular fluid handling unit with respect to

   other modular fluid handling units permits a fluid flow path to be readily modified,”

   just as claimed. As explained above, the NGC’s modules can be repositioned to

   “minimize the length of tubing, reducing the system swept volume.” Wereley, ¶243;

   Ex. 5, p. 19. Furthermore, a Bio-Rad marketing document touting “Easy System

   Setup” illustrates the repositioning of modules and states that users can “[c]hange

   module locations to adjust to your application and achieve optimal results:”




                                            43
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 51 of 64 PageID #: 8132




   Wereley, ¶247; Ex. 21 (BRGEDEL293539). This same document further refers to

   Bio-Rad’s modules as “plug and play:”




   Wereley, ¶247; Ex. 21 (BRGEDEL293542).

         The NGC Plumbing Guide (Ex. 22) also explains that modules can be placed

   in different receiving positions:




   Wereley, ¶248; Ex. 22, p. 2. The same document illustrates an arrangement of

   modules that differs from the standard configurations of the NGC:




                                           44
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 52 of 64 PageID #: 8133




   Wereley, ¶248; Ex. 22, p. 3. Moreover, Mr. Bland testified that users are able to

   customize the arrangement of the NGC’s modules. Ex. 10 (Bland Tr.) 100:8-101:1.

         Lastly, each NGC model forms a fluid flow path “by fluidic connections

   between the modular fluid handling units.” The fluid handling section of the system

   pump modules, sample inject valve module, and UV monitor modules each have

   inputs and outputs. There is tubing between these modules that connects the inputs

   and outputs and thus creates a “fluid flow path,” just as claimed. Wereley, ¶250.




                                           45
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 53 of 64 PageID #: 8134




               7.      “wherein each modular fluid handling unit … includes a
                      CPU for independently performing fluid control operations
                      in response to instructions over a system BUS”

         There is no genuine dispute that all NGC models contain this limitation. This

   limitation is met for the same reason discussed above, in Section V.B.11.

         D.    Cytiva is Entitled to Summary Judgment that Bio-Rad Infringes
               Claim 14 of the ’591 Patent

         There is no genuine dispute that all NGC models contain this claim.

   Dependent claim 14 depends from dependent claim 13 which depends from

   independent claim 1. The only difference between claim 1 of the ’591 patent and

   claim 1 of the ’420 patent is that the former requires only two fluid handling units

   arranged as interchangeable module components and they need not be arranged in a

   two dimensional array Wereley, ¶¶264-265.

         Accordingly, all NGC models satisfy each limitation of claim 1 of the ’591

   for the same reasons explained above in Section V.A.

         Claim 13, from which claim 14 depends, requires that the “fluidics section”

   of each of the two interchangeable modular component recited in claim 1 have “one

   or more fluid connectors for connecting the fluid handling unit to a liquid

   chromatography fluid path and wherein all fluid connectors are on a wet side of the

   panel member.” As explained above, all NGC models come with two system pump

   modules, each of which are interchangeable modular components. See supra Section

   V.B.4. The annotated figure above in Section V.B.5 shows that the two system pump


                                           46
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 54 of 64 PageID #: 8135




   modules have “fluid connectors for connecting the fluid handling unit to a liquid

   chromatography fluid path.” Another is shown below:




   Wereley, ¶286, Ex. 23 (BRGEDEL1507). All the ports (red-circled) connect the

   module to the liquid chromatography fluid path. As seen in the above image, the

   “fluid connectors” are “on the external side of the panel member.”

         Lastly, claim 14 requires that the “liquid chromatography fluid path being

   reconfigurable by moving the interchangeable modular components freely between

   the component receiving positions.” As explained above, in Section V.C.6 in regards

   to claim 1 of the ’589 patent, “each modular fluid handling unit …is readily

   interchangeable” and by doing so the “fluid flow path [is] readily modified.”



                                           47
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 55 of 64 PageID #: 8136
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 56 of 64 PageID #: 8137




         Each NGC model are “arranged to provide a controlled fluid flow through a

   chromatography column.” When interconnecting the fluid inputs and outputs on the

   NGC, fluid will pass through the system and is thus being “controlled.” As illustrated

   below in the annotated figures, fluids will pass through a chromatography column:




   Wereley, ¶¶295-296, Ex. 5 (left), p. 22 and Ex. 21, p. BRGEDEL293539 (right).

                2.    “a housing and”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.2, concerning the “housing” of

   claim 1 of the ’420 patent.

                3.    “two or more interchangeable fluid handling units”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.4, concerning the “three or more

   fluid handling units arranged as interchangeable modular components” of claim 1 of

   the ’420 patent.


                                            49
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 57 of 64 PageID #: 8138




                4.    “the housing comprising a liquid handling panel including
                      two or more component positions for receiving said
                      interchangeable units”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.9, concerning the “liquid handling

   panel” of claim 1 of the ’420 patent.

                5.    “wherein said units are arranged as interchangeable
                      modular components”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.4, concerning the “three or more

   fluid handling units arranged as interchangeable modular components” of claim 1 of

   the ’420 patent. Because claim 16 recites the need for only two interchangeable

   modular components, it is broader, and all NGC models fall within the scope of this

   claim element for the same reasons as discussed in Section V.B.4.

                6.    The interchangeable modular components include “a fluidics
                      section”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.5, concerning the “fluidics

   section” of claim 1 of the ’420 patent.




                                             50
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 58 of 64 PageID #: 8139




                7.    The interchangeable modular components include “a non
                      fluidics section in turn comprising electronics or electrical
                      components or control means”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.6 , concerning the “non-fluidics

   section” of claim 1 of the ’420 patent.

                8.    The interchangeable modular components include “a panel
                      member arranged to separate the fluidics section from the
                      non fluidics section and for attachment of the modular
                      component to a component position of the liquid handling
                      panel”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Section V.B.8, concerning the “panel member

   arranged to separate the fluidics section from the non fluidics section” of claim 1 of

   the ’420 patent.

         Additionally, the panel member of each NGC module is “arranged … for

   attachment of the modular component to a component position of the liquid handling

   panel.” The panel member for each of the NGC modules comprises, among other

   things, what Bio-Rad refers to as a “front plate” having an “overlay” affixed to the

   front plate portion on the external side of the system. See Ex. 10 (Bland Tr.) 151:4-

   155:21. Mr. Chapman confirmed that “the metallic face plate is part of the structural

   housing for each individual valve or detector. And, it enables the mounting of any

   components that need to be exterior to the internal workings, such as the inject port,



                                             51
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 59 of 64 PageID #: 8140




   the valves, all of the LEDs, which are external to the inner workings of the system.”

   Ex. 3 (Chapman Tr.) 387:10-17. This testimony is corroborated by Bio-Rad’s

   Instrument Guide, which explains how to affix a module to the housing:




   Wereley, ¶305; Ex. 5, p. 235.

                9.    “wherein the liquid handling panel of the housing and the
                      panel members are arranged such that the fluidics sections
                      are external to the housing and”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Sections V.B.8 and V.B.9, concerning the

   “panel member arranged to separate the fluidics section from the non fluidics

   section” and “liquid handling panel,” respectively, of claim 1 of the ’420 patent.

                10.   “respective non fluidics sections are internal to the housing”

         There is no genuine dispute that all NGC models contain this limitation for

   the same reasons discussed above, in Sections V.B.8 and V.B.9, concerning the

   “panel member arranged to separate the fluidics section from the non fluidics

   section” and “liquid handling panel,” respectively, of claim 1 of the ’420 patent.



                                            52
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 60 of 64 PageID #: 8141




   VI.   CONCLUSION
         For the reasons provided above, Cytiva respectfully submits that the Court

   should grant this motion for summary judgment.



                                                 Respectfully submitted,
                                                 /s/ John W. Shaw
                                                 John W. Shaw (No. 3362)
                                                 Nathan R. Hoeschen (No. 6232)
    OF COUNSEL:                                  SHAW KELLER LLP
    Matthew M. Wolf                              I.M. Pei Building
    Jennifer Sklenar*                            1105 North Market Street, 12th Floor
    Amy DeWitt                                   Wilmington, DE 19801
    Bridgette C. Boyd                            (302) 298-0700
    ARNOLD & PORTER KAYE                         jshaw@shawkeller.com
    SCHOLER LLP                                  nhoeschen@shawkeller.com
    601 Massachusetts Avenue, NW                 Attorneys for Plaintiffs
    Washington D.C. 20001
    (202) 942-5462

    Jeffrey A. Miller
    Joseph B. Palmieri
    ARNOLD & PORTER KAYE
    SCHOLER LLP
    3000 El Camino Real
    Building 5, Suite 500
    Palo Alto, CA 94306
    (650) 319-4500

    Ryan M. Nishimoto
    ARNOLD & PORTER KAYE
    SCHOLER LLP
    777 South Figueroa Street, 44th Floor
    Los Angeles, CA 90017
    (213) 243-4000




                                            53
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 61 of 64 PageID #: 8142




    Michael J. Sebba
    ARNOLD & PORTER KAYE
    SCHOLER LLP
    250 West 55th Street
    New York, NY 10019
    (212) 836-8000

    *Admitted in NY and CA only; practice
    limited to matters before federal courts
    and federal agencies

    Dated: December 15, 2020




                                           54
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 62 of 64 PageID #: 8143




                          CERTIFICATE OF COMPLIANCE

          Pursuant to the Court’s November 6, 2019 Standing Order, I hereby confirm

   that this brief complies with the type and number limitations set forth in the

   Standing Order. I certify that this document contains 7,546 words, which were

   counted using the word count feature in Microsoft Word, in 14-point Times New

   Roman font. The word count does not include the cover page, table of contents

   and authorities, or the counsel blocks font. The total number of words in all of

   Plaintiffs’ case-dispositive and Daubert briefs is less than 12,500 words, calculated

   in the above manner.

                                           /s/ John W. Shaw
                                           John W. Shaw (No. 3362)
                                           Nathan R. Hoeschen (No. 6232)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
                                           1105 North Market Street, 12th Floor
                                           Wilmington, DE 19801
                                           (302) 298-0700
                                           jshaw@shawkeller.com
                                           nhoeschen@shawkeller.com
                                           Attorneys for Plaintiffs




                                            55
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 63 of 64 PageID #: 8144




                           CERTIFICATE OF SERVICE

         I, John W. Shaw, hereby certify that on December 15, 2020, this document

   was served on the persons listed below in the manner indicated:

         BY EMAIL
         David E. Moore                      David Bilsker
         Bindu A. Palapura                   Andrew E. Naravage
         Stephanie E. O’Byrne                Felipe Corredor
         Alan R. Silverstein                 QUINN EMANUEL URQUHART
         POTTER ANDERSON                      & SULLIVAN, LLP
         & CORROON LLP                       50 California Street, 22nd Floor
         Hercules Plaza, 6th Floor           San Francisco, CA 94111
         1313 N. Market Street               (415) 875-6600
         Wilmington, DE 19801                davidbilsker@quinnemanuel.com
         (302) 984-6000                      andrewnaravage@quinnemanueal.com
         dmoore@potteranderson.com           felipecorredor@quinnemanuel.com
         bpalapura@potteranderson.com
         sobyrne@potteranderson.com          Kevin P.B. Johnson
         asilverstein@potteranderson.com     Brian C. Cannon
                                             QUINN EMANUEL URQUHART
         Anne S. Toker                        & SULLIVAN, LLP
         QUINN EMANUEL URQUHART              555 Twin Dolphin Dr., 5th Floor
          & SULLIVAN, LLP                    Redwood Shores, CA 94065
         51 Madison Ave, 22nd Floor          (650) 801-5015
         New York, NY 10010                  kevinjohnson@quinnemanuel.com
         (212) 849-7000                      briancannon@quinnemanuel.com
         annetoker@quinnemanuel.com
                                             Sean D. Damon
                                             QUINN EMANUEL URQUHART
                                              & SULLIVAN, LLP
                                             1300 I Street NW Suite 900
                                             Washington, D.C. 20005
                                             (202) 538-8260
                                             seandamon@quinnemanuel.com
Case 1:18-cv-01899-CFC-SRF Document 195 Filed 12/22/20 Page 64 of 64 PageID #: 8145




                                            /s/ John W. Shaw
                                            John W. Shaw (No. 3362)
                                            Nathan R. Hoeschen (No. 6232)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
                                            1105 North Market Street, 12th Floor
                                            Wilmington, DE 19801
                                            (302) 298-0700
                                            jshaw@shawkeller.com
                                            nhoeschen@shawkeller.com
                                            Attorneys for Plaintiffs
